ACCEPTED
                                                                                           12-15-00157-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      8/12/2015 2:51:29 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK

                                NO. 12-15-00157-CR

            ON APPEAL FROM THE 159TH JUDICIAL DISTRICT COURTFILED IN
                        ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. 2013-0744        8/12/2015 2:51:29 PM
                                                                     CATHY S. LUSK
                                                       TH               Clerk
 STANFORD JONES, JR.                    § IN THE 12 COURT           OF APPEALS
                                        §
                                        § OF
 vs.                                    §
                                        §
 STATE OF TEXAS                         § TYLER, TEXAS


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Stanford Jones, Sr., Appellant in the above styled and numbered
cause, and moves this Court to grant an extension of time to file appellant's brief,
pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good
cause shows the following:
       1.      This case is on appeal from the 217th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Stanford Jones,
Sr., and numbered 2013-0744. Appellant was convicted of Arson.
       4.      Appellant was assessed a sentence of Twenty (20) years in Texas
Department of Criminal Justice Institutional Division on May 14, 2015.
       5.      Notice of appeal was given on June 10, 2015.
       6.      The clerk's record was filed on July 10, 2015; the reporter's record was
filed on June 29, 2015.
       7.      The appellate brief was presently due on August 12, 2015.
       8.      Appellant requests an extension of time of thirty (30) days from the
current due date.
      9.     No extensions to file the brief have been received in this cause.
      10.    Defendant is currently incarcerated.
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      Counsel currently has ten separate briefs due in the 12th Court of Appeals and
the 9th Court of Appeals, which include four due in to the this court in the month of
August. Due to the time required to review records of each appeal, counsel is
requesting an extension of thirty days.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                              Respectfully submitted:

                                                /s/John D. Reeves
                                              ____________________
                                              John D. Reeves
                                              Attorney at Law
                                              1007 Grant
                                              Lufkin, Texas 75901
                                              Phone (936) 632-160
                                              Fax: (936) 632-1640
                                              tessabellus@yahoo.com
                                              SBOT # 16723000
                                              Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                     /s/John D. Reeves
                                     ___________________________
                                     John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 12th day of August, 2015
forwarded to State’s Attorney, April Ayers-Perez, Angelina County, by electronic
service at aprerez@angelinacounty.net.


                                     /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Stanford Jones, Sr.